Citation Nr: 0108205	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  00-19 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified honorable service from September 
1951 to October 1955.  A second period of service, from 
January 1956 to December 1960, has been found to be 
dishonorable for VA purposes, and only the first period of 
service may be considered in conjunction with the veteran's 
claims.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  This appeal also initially 
included the issue of entitlement to service connection for 
post-traumatic stress disorder, but the veteran withdrew his 
claim for service connection for that disability in a 
November 2000 statement.  See 38 C.F.R. § 20.204 (2000).


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claims, as recent statutory changes 
ensure that this duty applies to all new claims for 
compensation.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (relevant sections of which are to be 
codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  This 
duty includes conducting a thorough and contemporaneous 
medical examination of the veteran.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  If an examination report is 
incomplete, the Board must await its completion, or order a 
new examination, before deciding the veteran's claim.  
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992). 

In the present case, the Board observes that an in-service 
"Morning Report" from November 1952 indicates that the 
veteran was treated for "Compression Vertebra."  In March 
1999, the veteran underwent a VA spine examination in 
conjunction with his claims, but the examiner did not comment 
on the etiology of his claimed disabilities.  Moreover, a 
January 2001 VA treatment record contains diagnoses of 
cervical spondylosis and stenosis of the lumbar spine.  In 
view of the this evidence, the Board finds that a further VA 
examination addressing the question of whether current 
cervical and lumbar spine disorders are causally related to 
the veteran's honorable active duty service is in order.

The Board notes further, that at a personal hearing held 
before the undersigned in March 2001, the veteran indicated 
that he had been seen at VA medical facilities off and on 
since 1960 including VA facilities in Salisbury and 
Charleston.  While the record on appeal does include VA 
medical records of the veteran dated beginning in 1984, it 
does not appear that any earlier records have been requested 
by the RO.  On remand, the RO should attempt to procure such 
records of treatment.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran, 
and obtain the names and addresses of all 
health care providers who have treated 
him for his cervical and lumbar spine 
disabilities since his discharge from 
service in 1960.  After securing any 
necessary authorization, the RO should 
obtain and associate with the claims file 
any such documents not currently of 
record.  It is not necessary to obtain 
additional duplicate treatment records.  
If no further records have been 
identified or are otherwise unavailable, 
the RO should so indicate.

2.  The RO should afford the veteran a VA 
examination, with an appropriate 
examiner, to determine the etiology, 
nature, and extent of his cervical and 
lumbar spine disorders.  The veteran's 
claims file should be made available to 
the examiner prior to the examination, 
and the examiner is requested to review 
the entire claims file in conjunction 
with the examination.  All necessary 
tests and studies should be performed.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to offer 
opinions as to whether it is at least as 
likely as not that current cervical and 
lumbar spine disorders are etiologically 
related to the veteran's period of active 
service from September 1951 to October 
1955.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either factual or legal, as to 
the ultimate outcome of this case. 
The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


